Citation Nr: 1230559	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  01-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility for dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran was honorably discharged from the United States Army in September 1978 with over twenty years of active duty service.  He died in May 1985.  The appellant is the surviving spouse of the deceased veteran. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 administrative decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional (RO), which denied the appellant basic eligibility for DIC benefits under 38 C.F.R. § 3.11 (2011) (person who intentionally and wrongfully causes the death of another person is not entitled to pension, compensation, or increased pension, compensation, or DIC by reason of such death). 

The appellant testified at a Travel Board hearing held on March 21, 2003, in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In a May 2006 decision, the Board denied basic eligibility for DIC.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court), and in a March 2009 decision, the Court affirmed the Board's decision.  The appellant then appealed to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and in an April 2010 Order, the Federal Circuit granted a motion to vacate the Court's decision and remanded the Court's decision in Robinson v. Shinseki, 22 Vet. App. 440 (2009), which had affirmed the Board's denial of the appellant's claim for disability and indemnity benefits based upon her conviction of manslaughter in her veteran husband's death.  In June 2010, the Court issued an order in which it remanded the matter to the Board for re-adjudication consistent with the Federal Circuit's instructions that a factual determination be made as to whether the appellant intentionally and wrongfully caused the death of her veteran husband based upon the evidence of record and any additional evidence necessary for such a determination.  The Federal Circuit observed that under Florida law, intent is not necessarily an element of the crime of manslaughter because manslaughter by act or procurement, or voluntary manslaughter, includes the element of intent, but manslaughter by culpable negligence, or involuntary manslaughter does not.  


FINDINGS OF FACT

1.  The Veteran was murdered in May 1985; the cause of death was gunshot wounds, head and chest. 

2.  A preponderance of the evidence demonstrates that the appellant wrongfully and intentionally caused the death of her veteran husband.  


CONCLUSION OF LAW

The veteran's death was incurred under circumstances that preclude payment of VA payments to the appellant based on that death.  38 C.F.R. § 3.11 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders, both in favor of and against a finding that the appellant intentionally and wrongfully caused the Veteran's death.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Pursuant to the Board's September 2003 Remand, the Appeals Management Center (AMC) requested that the appellant provide the necessary authorization forms so that supporting documents filed by the appellant with Florida's Board of Pardons in connection with the pardon granted to her in September 2002 be obtained, advised the appellant of her right to submit any additional evidence or information in support of her claim, referred the case to the Regional Counsel for preparation of an addendum legal opinion to the previous opinion filed in September 1998, and readjudicated the issue on appeal.  

Thereafter, following the Board's decision of May 2006, the Court's affirmance of that decision, and the June 2010 Federal Circuit's order vacating and remanding this matter for readjudication, and prior to such readjudication, the Board remanded the case for further development, to include obtaining a copy of the transcript of the 1987 trial in which the appellant was convicted of second degree murder, documents relating to the appellant's plea of nolo contendere and conviction of manslaughter, and all documentary evidence and information related to the investigation of the death of the Veteran by the Palm Bay Police Department and other appropriate law enforcement agencies.  In this regard, appellant took the initiative to supply the RO with copies of the original documents in her possession from the 1987 trial, including the 700 page transcript of the trial, documents relating to the March 1989 conviction, documentary evidence to include statements, immediate response files, photographs, tapes, slides, comments relating to various incidents, letter to Palm Bay Chief of Police, papers pertaining to restoration of rights and pardon, and other supporting documents.

Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2003 and March 2011 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Any person who intentionally and wrongfully caused the death of another person is not entitled to pension, compensation, or dependency and indemnity compensation or increased pension, compensation or dependency and indemnity compensation by reason of such death.  38 C.F.R. § 3.11.  

In this case, the record reflects that the Veteran's death occurred in May 1985.  He died as a result of gunshot wounds of the head and chest, and his death was determined to be a result of a homicide.  In July 1985, the appellant filed for DIC benefits.  In a rating decision dated September 4, 1985, basic eligibility under 38 U.S.C. Chapter 35 was established due to the fact that at the time of the Veteran's death, a total disability evaluation had been in effect for five continuous years.  However, because the appellant was under investigation for the murder of the Veteran, it appears benefits were withheld pending outcome of an investigation.  In June 1997, the appellant again filed for DIC benefits.

The record further reflects that the appellant was tried and found guilty of murder in the second degree with a firearm and sentenced to 12 years in prison.  She appealed her conviction, and in December 1988 the Fifth District Court of Appeal of the State of Florida reversed the conviction on the basis of error, and a new trial was ordered.  In March 1989, she pled nolo contendre as part of a plea bargain agreement, was found guilty of the lesser included offense of manslaughter, and her sentence was reduced to time already served, 588 days. 

In August 1990, the appellant was granted a Certificate of Restoration of Civil Rights.  In September 2002, Florida Governor Jeb Bush granted the appellant a pardon without the right to own, possess, or use firearms.

At her March 2003 Board hearing, the appellant advanced the argument that she was charged with manslaughter and it was determined to be voluntary; and that voluntary manslaughter as defined by Black's Law Dictionary is an act committed voluntarily upon a sudden heat of passion, the unlawful taking of human life without malice, and under circumstances falling short of willful, premeditated, or deliberate intent to kill.  The appellant argues that as malice was not a factor, and willful was not a factor in the act, since willful is synonymous with wrongful, and malice synonymous with wrongful and willful, the act does not meet the criteria under 3.11 because it was not willful and it was not wrongful.

The appellant's representative also noted that the only other case similar to the case on appeal is Lofton v. West, 198 F.3d 846 (1999).  In that case, the appellant requested that her claim for DIC benefits which had been previously denied by VA in 1991 be reopened.  The appellant contended that she did not wrongfully kill the veteran.  She asserted that she had to shoot him to prevent him from gaining custody of her daughter whom he had previously sexually molested.  The relevant evidence received since the 1991 Administrative Decision consisted of a copy of a November 1985 decision of the United States Court of Appeals for the Tenth Circuit reversing the appellant's conviction of second degree murder of the veteran (United States v. Lofton, 776 F.2d 918 (1995)); the testimony of the appellant at a personal hearing at the RO before a hearing officer in June 1995 and at a personal hearing at the RO before a Board member in June 1996; and various legal documents associated with the charge of aggravated incest brought against the veteran by the State of Kansas in 1983.  The Board found that although the evidence received was new, relevant, and probative to the issue of wrongfulness of the veteran's death, it did not provide a reasonable possibility of changing the outcome in the 1991 administrative decision.

The Board notes that the facts in Lofton are different from the facts in this case as the widow in Lofton admitted that she had killed her husband because he had sexually abused her daughter and that she had to kill him in order to prevent further acts of abuse.  The appellant in the present appeal has consistently contended that a third party invaded their home and killed her husband.  In addition, in this case, the appellant received a pardon from the Governor of her state; not so in the Lofton case. 

The Board would also like to point out that the rules of evidence, practice, and procedure in a criminal proceeding differ from those of a civil action, so that adjudication in the one is not decisive as to the other.  In a criminal proceeding, guilt must be proved beyond a reasonable doubt.  In a civil action, the issue is determinable upon a preponderance of the evidence.  It should also be noted that VA may only consider independent medical or otherwise expert evidence to support its findings and is not permitted to base decisions on its own unsubstantiated conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In order to properly address the question of whether the appellant's plea or conviction of manslaughter means that the appellant intentionally and wrongfully caused the death of the veteran, in May 2006 the Board considered Florida state law, and concluded that because it included the element of intent, albeit general as opposed to specific, eligibility for VA benefits were precluded under 38 C.F.R. § 3.11. 

However, as was noted previously, while the Court affirmed the Board's May 2006 decision, the Federal Circuit later vacated the decision and remanded the case for re-adjudication consistent with the Federal Circuit's instructions that a factual determination needed to be made as to whether the appellant intentionally and wrongfully caused the death of her veteran husband based upon the evidence of record and any additional evidence necessary for such a determination.  The Federal Circuit observed that under Florida law, intent is not necessarily an element of the crime of manslaughter because manslaughter by act or procurement, or voluntary manslaughter, includes the element of intent, but manslaughter by culpable negligence, or involuntary manslaughter does not.    

In other words, in the prior decision, the Board looked to Florida law and the effect of the nolo contendre plea to determine whether the appellant intentionally and wrongfully caused the Veteran's death.  Now, based on the Federal Circuit's decision, the Board must make a factual determination as to that question - that is, the Board must decide on a de novo basis whether it is more likely than not that the appellant intentionally and wrongfully caused the Veteran's death.  [It is for this reason that the Board will address no further the argument by the appellant's attorney that the case of State v. Montgomery supports a grant in this case.]  This does not mean - as appellant's attorney has argued - that the Board is "re-trying" appellant for the Veteran's murder.  Rather, to comply with the Federal Circuit's mandate, the Board must find as a factual matter that the appellant intentionally and wrongfully caused the Veteran's death - this is not the equivalent of a murder trial or conviction, but a finding in the context of a civil case that must be made to determine her eligibility for the claimed benefit. 

Consequently, based on all of the evidence of record, to include the 700 page transcript of the criminal trial, many of the exhibits associated therewith, and the various statements and sworn testimony provided by appellant, the Board will now proceed to determine whether the more credible, competent, and probative evidence demonstrates that the appellant intentionally and wrongfully caused the death of her veteran husband.  


Evidence and Analysis

Before proceeding to address the voluminous evidence in this case as it relates to consideration of the issue at hand, the Board would first like to reiterate that in order to find that appellant intentionally and wrongfully caused the death of the Veteran, it is only required to find that the more credible, competent, and probative evidence supports that conclusion, not that it does so beyond a reasonable doubt.  Ultimately, the "VA has the power to determine guilt or innocence based on the preponderance of the evidence that the accused is guilty in any given case, and bar the claimant's right to benefits, if VA finds the claimant guilty, independent of any verdict in a criminal court."  VBA Manual M21-1MR, III.v.1.F.24.b; see also M21-1MR, III.v.1.F.24.a. ("[t]he rules of evidence, practice, and procedure in a criminal proceeding differs from those of a civil action...so that an adjudication in one is not decisive as to the other") (emphasis added).  A preponderance of the evidence standard focuses on what is more likely - in this case, a finding that the appellant intentionally and wrongfully caused the Veteran's death means that the more credible, competent, and probative evidence leads the Board to conclude that it is more likely than not (a probability of 51% or greater) that she did so.  Clearly, this is far less of an evidentiary burden than beyond a reasonable doubt.

It should also be noted that VBA has defined a wrongful and intentional killing as "one in which the claimant or beneficiary caused the death of the Veteran or another beneficiary without justification or excuse," and that justification or excuse may be found if it is established that the death was the result of an accident, self defense, or committed while the claimant was insane.  VBA Manual M21-1MR, III.v.1.F.24.c.  The appellant's attorney has argued these are two separate legal requirements.  To the contrary, as shown by the above definition, "intentional and wrongful" means causing the death of another without justification or excuse.  The question of whether the evidence shows it is more likely than not the appellant caused the Veteran's death is discussed below.  However, here, the appellant has never admitted that she killed the Veteran and thus, there is no reason to consider the existence of any justification or the appellant's mental state at the time of the Veteran's death.  In other words, there is absolutely no evidence - lay or otherwise - suggesting there was justification or excuse if the Board finds the appellant more likely than not caused the Veteran's death, so no further analysis on that part is needed.

Moreover, as this case is more analogous to a civil case for a monetary award as opposed to a criminal matter where the violation of constitutional safeguards may preclude consideration of certain evidence, the Board is permitted to consider all of the evidence without limitation.  Simply put, while the procurement or underlying foundation of certain evidence may influence the weight the Board will attach to that evidence, it will not preclude the Board's consideration of that evidence together with the remaining evidence of record.  For example, if it is determined that a particular statement was obtained without the presence of the appellant's attorney, the Board may still consider that statement in conjunction with the other evidence of record in order reach its conclusion with respect to the issue of whether the appellant intentionally and wrongfully caused the death of the Veteran.  

The Board also observes that its review of the voluminous evidence in this case reveals that at no time has the appellant or her attorney ever utilized the services of an expert to analyze the evidence of record in order to contest the opinions and conclusions of the prosecution experts.  Neither the Board nor any lay witness may provide opinions that by their nature require particular training, education, and/or experience, and to simply rely on the lack of credentials of a particular expert or otherwise attack his or her opinions without consultation with or the use of one's own expert may be tactically defensible in a criminal matter which requires a higher burden of proof, but not in the context of a civil matter such as this, where the evidence must indicate that it is simply more likely than not that appellant intentionally and wrongfully caused the death of the Veteran.  

With respect to the trial transcript, photographs, slides, tapes, out of court statements, depositions, and other records associated with the criminal trial, pardon, and police investigation, the Board will now assess that evidence in the light of the pertinent lay witness and expert witness statements and testimony.  

The appellant contends that she and the Veteran had been married for many years at the time of the incident, and had their own security agency, which had begun to be successful financially.  They had raised two children together and she had been supportive of the Veteran with respect to the challenges he had faced in his previous career in the military and later, in establishing a successful security agency.  

The Veteran had also purchased a Colt .38 caliber hand gun for appellant and instructed her in its use.  It is uncontroverted that bullets from this gun fatally wounded the Veteran in the master bedroom of their home in May 1985.  

The Veteran and appellant resided at their home with a German shepherd dog.  There is conflicting evidence as to the aggressive nature of the dog.  Some witnesses have testified that they were concerned about being with the dog without the presence of either the Veteran or appellant.  The Veteran's children have stated that the dog was an older dog, and beginning to lose his hearing.  There is no evidence that either of appellant's children were residing with appellant and the Veteran at the time of the incident.

At the time of the incident, the Veteran and appellant worked at night and slept during the day.  Several hours before the incident, the Veteran and appellant had eaten at a restaurant with an unidentified employee from their security agency and witness R.H.H., who did not notice anything usual about them as he recalled observing them at that time (transcript (T.) at p. 551).  

The Veteran and appellant were in bed just prior to the incident.  The appellant was apparently awakened by noise and the sense of an intruder in the room.  At some point, she is also aware of shots being fired and of being kicked off the bed by the Veteran in an effort to protect her.  She reaches out with her hand and touches the legs of the intruder who subsequently begins to back off and flee the scene.  Appellant continues to pursue him through the house into a den with an open window (although apparently after taking the time to kneel down, examine her husband's body, and formulate the opinion that he was likely dead or dying), she notices her gun on the floor, quickly loses sight of the intruder, and after going a short distance outside the house, goes back into the house through the same open window.  She returns to the Veteran finding him on the floor of their bedroom with a gunshot wound to the head.  She calls for the police and at some point washes the blood off her hands when the paramedics and/or police are inside the house.  Some of that blood remained in the kitchen sink and was photographed later by police.  

When the police arrive at the scene, they make an effort to approach the home carefully, believing that this was an attempted burglary and that an armed assailant may be in the process of fleeing the scene.  Their first contact with the appellant occurs outside of the home when the appellant comes out with her dog, and reports that she believes that her husband is dead.  The police then go into the home, find the Veteran in the bedroom, and an unsuccessful effort is then made to resuscitate the Veteran.  The appellant states that an intruder did the shooting and left through a window in another room.  The police investigate the backyard for footprints or other evidence of the intruder and find no such evidence.  A tracking dog was also brought onto the scene but was apparently unable to identify any human scent that the dog could follow.  

Physical evidence at the scene included not only the gun that was used in the killing, but evidence of the bullets fired and their direction.  It also included residuals of the blood that came from the wounds caused by several rounds that were fired from the gun and expert testimony establishing the location of the assailant at the time the various shots were fired and where the Veteran was likely positioned at the time he sustained each of his wounds.  

The county medical examiner who performed an autopsy on the Veteran concluded that the Veteran was shot by three rounds from the appellant's gun.  The first bullet that struck the Veteran went through the soft tissue of the Veteran's right shoulder.  The medical examiner believed that this was not a fatal shot and that the Veteran would not have been incapacitated by this wound.  Another bullet then went into the Veteran's low back and out the chest area, passing through the Veteran's lungs, causing the Veteran to lose substantially more blood, but again, not incapacitating him.  However, the final shot was a shot to the left of the Veteran's head with little or no separation between his head and the muzzle of the gun, and that based on the splatter and powder residue on the Veteran's head, the medical examiner concluded that the Veteran was caused to drop where he stood, and was no longer capable of any movement.  

A firearms expert concluded that bullets from the appellant's .38 caliber gun were responsible for the Veteran's death and that based on powder residue at the scene and other physical evidence, the first bullets were fired at a maximum of three feet away from the Veteran (T. at p. 291).  He further testified that the powder residue could also be detected on the hands of the shooter, but not if he or she had washed their hands (T. at p. 295).

Dr. H., a forensic pathologist and former instructor of the county medical examiner concurred with many of the findings and conclusions of the medical examiner.

This witness was later followed by an expert in the field of blood spatter/splatter as it relates to how such evidence can permit conclusions as to where shots originated, the path of the bullet both before and after impact with the victim's body, and the movement of the victim following the receipt of his or her wounds.  The expert describes herself as a "forensic consultant in the field of blood stain pattern analysis and crime scene reconstruction" (T. at p. 417).  In this regard, while there is a newspaper article that indicates that this expert had limited specialized training in the field in which she had been called to testify and there is a question as to whether some of the expert's employment experiences are consistent with her job classifications at that time, the record nonetheless reveals that she has had relevant training in this field, has trained others on multiple occasions, and has testified in multiple trials on behalf of both the prosecution and defense.  As a result, although the Board certainly finds it relevant that she may have had limited formal training, such questions of competency did not arise during the trial with respect to her testimony regarding the physical evidence, and the background and experience she does have would still permit her to comment on the physical evidence at the scene and reach conclusions that a lay witness would not be competent to comment about.  Her opinions are also corroborated at least to some degree by the opinions of the county medical examiner and Dr. H.  Therefore, without equal or greater expert evidence to offset such opinion, the Board finds that it is compelled to attach appropriate weight and probative value to such evidence.  Indeed, as was noted previously, for the Board to do otherwise would amount to the substitution of its opinion over the opinion of an expert.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Turning then to the opinions of the prosecution expert, the Board finds that she essentially concluded that based on the pictures of the scene immediately after the shooting, the gun and gun powder used, the bullet fragments and damage to the headboard of the bed and the Veteran, and the subsequent loss of blood from the Veteran's wounds, the Veteran was struck by three rounds from the right side of the bed starting first when lying down on the left side of the bed with his back to the shooter, second, when arising from the bed with his back still to the shooter, and lastly, when he had gotten to the foot of the bed and had now turned to face the shooter, either in an erect or almost erect position.  The first wound was to the right shoulder, the second to the low back area, and the third to the left of the Veteran's head.  There was also evidence of a bullet that went into the headboard that did not come into contact with the Veteran's body.  There was also evidence of a bullet hole in the ceiling of the bedroom above the area where the Veteran sustained the fatal shot on the left side of his head.  Neither the expert nor any other witness, lay or expert, offered any opinion as to what happened to the sixth bullet.  The record does, however, reflect that all 6 rounds of this gun were expended, and that three of those rounds entered the body of the Veteran.  

The appellant has consistently argued that an intruder was somehow attracted to her gun upon unlawfully entering her home and thereafter, despite the availability of other valuables, such as stereo equipment, chose instead to take her gun from its holster and immediately confront the occupants of the home in their bedroom, proceed to shoot at the Veteran only, even when appellant reached out at one point and touched him on the legs, and then left the gun behind, fleeing through the same window by which he entered.  

However, the Board finds that while the appellant's statements are not impeached by any gross inconsistencies in her own statements and testimony, those statements are impeached by evidence which she herself is not equipped to testify about, namely expert evidence.  In other words, while she is certainly competent to claim her innocence (and the probative value of those statements will be weighed just like with any other lay statement), she is not competent to present her own "expert" version of events, or, for that matter, to quibble with any expert findings.  She simply does not have the same education, skills, experience, and training as those experts presented at her original trial by the prosecution, and, as noted above, at no time has the appellant ever presented any experts in rebuttal.  Rather, the appellant makes her own allegations as to faults in the evidence used against her, which she is simply not competent to do.  Therefore, all that expert testimony and the findings therein remain unchallenged by other, equally competent evidence.  To summarize, the Board finds that the expert testimony not only establishes a plausible basis for the conclusion that the appellant caused the Veteran's death, it also serves to impeach the appellant's claims of innocence by placing into question her version of what happened and therefore her credibility before the Board.  

First, the Board notes that the appellant has consistently reported that the Veteran kicked her off the bed when the intruder began his attack.  However, the expert concluded that the shooter began shooting from the right side of the bed and there is no expert opinion that contradicts this finding.  Thus, the appellant's testimony would place her right on top of the shooter immediately after the Veteran kicked her off the bed, which is inconsistent with her statements as to the Veteran's motivation in doing so and her testimony that she later reached out and touched the intruder at some later point in time.  Indeed, the physical evidence supports the conclusion that at least three shots were fired from the right side of the bed and appellant has placed herself in the area from which those shots were fired.  In fact, the evidence reveals that one of the rounds entirely missed the Veteran, another grazed the Veteran in the shoulder, and the next went into the low back.  It was only after expending three rounds and possibly a fourth and fifth, that the Veteran was shot in the head at a time when he may have almost been on top of his assailant at the foot of the bed.  Such a scenario is made plausible by the expert testimony and not contradicted by any other expert evidence.  

The Board also finds that there are additional statements of appellant which cause the Board to question the appellant's statements regarding the events of and prior to the shooting of the Veteran.  More specifically, in statements made shortly after the incident, appellant states that after the shooting, she followed the intruder out of her bedroom and found him leaving out of the open den window.  However, in what the Board finds inconsistent with such statement, she also stated that after the Veteran had been shot at the foot of the bed and dropped to the floor, she spent time touching the Veteran, feeling the blood rushing out of his body, and coming to the realization that he had died or was in the process of dying.  There is no testimony as to how much time she spent in this mental state, but the Board finds that it is clearly inconsistent with the earlier assertion that she followed the intruder as he left the bedroom.  

Similarly, the Board is also troubled by the appellant's statements regarding the point at which she decided to wash the blood off of her hands.  In her recorded statement on the day of the incident, appellant stated that she washed her hands while paramedics were resuscitating the Veteran, and that someone observed her at that time and said she should not be doing that.  On the other hand, in other statements, she indicated that the police were present and knew that she was washing her hands.  Obviously, valuable evidence may have been lost because the appellant did, in fact, wash the blood off her hands, and the gun residue analysis test conducted thereafter understandably did not reflect the presence of gun residue.  The appellant's inconsistent statements also certainly put into question her motive for washing her hands, especially when, in one statement, she did so while paramedics were in the process of doing everything they could to save the Veteran's life.  Moreover, and importantly, the fact that the gunshot residue test on the appellant's hands was negative has absolutely no probative value in light of the fact that she washed her hands prior to the test and lends no evidentiary support to her assertions of innocence.

Because of the expert evidence contradicting certain portions of the appellant's story, and because that expert evidence is not contradicted by other expert evidence, the probative value of her version of events and of her innocence are of limited probative weight.  Moreover, as described above, her statements regarding events have been internally inconsistent in some respects, which also calls into question her credibility.  Again, the burden of proof here is a preponderance of the evidence (more likely than not).  Her assertions of innocence, standing alone, however long she has maintained them, simply do not have enough probative value to outweigh the expert testimony.  The next question, then, is whether any of the evidence she points to as favorable and as supporting her assertions of innocence is of sufficient weight that along with her statements, as to place the evidence in equipoise.  For the reasons detailed below, the Board finds it is not.  With respect to certain exculpatory evidence identified by the appellant during the pendency of this matter, the Board finds that inconsistencies and/or inaccuracies connected with its reporting render it of little or no probative value.

In this regard, while the Board concedes that blood testing done on the appellant's gun revealed type O, and that the Veteran was B positive, and appellant, A positive, a closer examination of relevant trial testimony substantially reduces the probative value of this finding (T. at pp. 253-254, 368-371).  The trial transcript reflects that an investigating officer noticed some material that looked like blood on the appellant's gun that he wanted analyzed by people at the crime lab.  The blood had to be removed for the examination, and the officer noted there were small amounts on the trigger and trigger guard.  His specific request was to have this blood "typed," and the report came back as type O.  He also determined that appellant was listed as A positive and the Veteran as B positive.

However, the senior crime lab analyst who ran the test testified that the blood he used was dried blood and that he did not have an adequate sample to run a duplicate.  This was important because without a duplicate, the possibility existed that the analyst "was not picking up the B-antigen."  He further noted that it was also possible for a person who has a B blood type to show indications of O in the blood.  In fact, this expert noted that the O or H-antigen is actually the precursor for the A and B-antigens.  The expert went back to get more blood from the trigger guard but it was not enough to be able to obtain a grouping.  Thus, based on the expert's testimony, the Board finds that the type O findings are of limited probative value as to the blood type of the blood that was found on the gun.  There is also no other expert opinion that concludes that significant weight should be attached to the test result regardless of the inability to conduct a duplicate test.  

With respect to the contention that crime scene evidence indicated that the wound on the left side of the Veteran's head would only be inflicted by a person who was right handed (the appellant is left handed), the Board can identify no evidence at the crime scene, or any expert interpretation thereof, that supports such a conclusion.  At most, there is expert opinion that the wound was on the left side of the Veteran's heard and that the Veteran was finally facing his attacker when the final shot was fired.  There is no expert who specifically concluded that because of the location of the wound, the killer could not have been left handed.  Instead, the Board finds that the record more accurately reflects that there is insufficient evidence as to the exact position of the Veteran's head immediately prior to the shot to his head to conclude that it could not have been fired by a person who was left handed.

As for the results of the appellant's polygraph test, such results were presumably not mentioned in the criminal trial because they are not admissible in the state of Florida.  However, the Board is permitted to review these results for any evidentiary value they may possess, as this is a civil matter with different standards regarding evidence.  In this regard, the Board observes that in response to the questions, "Did you shoot and/or cause your husband's death?"and "Do you know the identity of the person who shot your husband?", the appellant responded "no."  As for what probative value to attach to this evidence, it is really no more than continued assertions of innocence by the appellant.  The fact that she made such assertions during a polygraph examination may lend some additional weight to the assertions, to the extent a polygraph is presumed to be valid, but, even so, these assertions were clearly in her self interest, a fact that the Board can consider when weighing the probative value of the evidence.  In any event, with the polygraph test results and the appellant's claims of innocence as evidence in her favor before VA, the probative value of the other evidence discussed in detail above far outweighs it.

As for the polygraph question, "Were you completely truthful with your attorney?" the appellant's response of yes is of minimal probative value.  Obviously, the Board has no way of ever verifying this response without asking her attorney to waive the attorney/client privilege and divulge all of the communications  between the lawyer and his client.    

The Board has also considered the appellant's testimony before the Board that she was approached by a police detective of the Palm Bay Police Department who told her who killed the Veteran and that he would deny giving her this information if she exposed him.  The appellant further testified that she contacted this suspect, who was in prison at the time for another offense, and that he admitted to the crime.  However, she then inconsistently stated that she could not be sure he was the man, but that she was now content, in her own mind, that her husband's killer was where he belonged.  She also withheld his name, thus preventing any independent investigation or development with respect to this evidence.  Thus, any evidentiary value accorded this evidence would be solely based on the credibility of the appellant's statements, and as the above-noted inconsistencies and other testimony of appellant have not been found to be reliable and/or credible, the Board will attach no weight to this evidence.  

Finally, while motive is not identified as an element necessary to demonstrate that the appellant intentionally and wrongfully caused the death of the Veteran, the existence of some basis for motive may be material in determining whether the appellant intentionally and wrongfully committed the act.  Respectively, if no evidence of motive is shown, that fact would tend to lend additional probative value to the appellant's assertions of innocence.  Here, the appellant claims she and the Veteran had a long, good marital relationship.  The probative value of those assertions is called into question by the evidence of record from multiple witnesses that the Veteran would regularly insult and verbally abuse the appellant in front of others, to the point some witnesses felt embarrassed for the appellant.  While this is certainly not dispositive of motive, again, motive does not have to be shown.  Rather, the Board cites this evidence of the Veteran's public behavior towards the appellant as evidence that suggests her statements implying that all was well and  she had no reason to cause his death are questionable and not very persuasive.  

In summary, the above-noted inconclusive exculpatory evidence and the appellant's assertions of innocence, which are not found to be credible, even when considered with the results of the polygraph test, are found to be outweighed by the more competent, credible, and probative evidence that reflects that appellant's gun was used in the shooting death of her veteran husband, that appellant had opportunity and means to carry out the act, and that expert opinion places her in the area from which five shots were fired, three from the right side of the bed, and two more at the foot of the bed.  Again, the Board emphasizes that this is not a "beyond reasonable doubt" situation, and, based on all of the evidence currently of record, the Board finds that it is more likely than not that the appellant intentionally and wrongfully caused the death of her veteran husband.  38 C.F.R. § 3.11.  


The Impact of the Pardon

In addition to addressing whether the evidence of record demonstrated that it was more likely than not that appellant intentionally and wrongfully caused the death of the Veteran, the Board finds that it must also again address the impact of the September 2002 pardon that was granted to the appellant by Florida Governor, Jeb Bush.

First, it must be noted that the pardon itself indicated that it "does not . . . require other Boards or Agencies to grant favorable consideration in matters within their respective jurisdiction."  The appellant's eligibility for DIC benefits is solely within the jurisdiction of VA, and the fact the appellant received a pardon, standing alone, does not mean her claim is automatically granted.

In a June 2005 addendum opinion, ORC addressed three questions posed by the Board in its September 2004 Remand (1) What is the difference between the September 2002 pardon issued by Governor Bush and the Restoration of Civil Rights Certificate issued to the appellant in August 1990; (2) Did the appellant receive a "full pardon," as that term was used in the Regional Counsel's 1998 opinion; and (3) What did the appellant's 2002 pardon confer upon her. 

ORC noted that in Florida, a pardon has traditionally been much more encompassing than the restoration of civil rights.  Pursuant to Fla. Stat. § 940.05, any person who has been convicted of a felony may be entitled to the restoration of all the rights of citizenship enjoyed by him or her prior to conviction if the person has: (1) received a full pardon from the Board of Pardons; (2) served the maximum term of the sentence imposed upon him or her; or (3) been granted his full release by the Parole Commission.  As the appellant had served the maximum term of the sentence imposed upon her, she was eligible to have her civil rights restored. 

ORC noted that the appellant's pardon, by its terms, contained conditions concerning her use and ownership of firearms, and restrictions on her eligibility for expunction of her criminal record and, therefore, was a conditional pardon, and not a full pardon.

ORC noted that at the time of the appellant's pardon in 2002, the Fifth District of the state generally followed a line of cases in which a full gubernatorial pardon essentially erased the very fact of a crime, making it as if the crime for which a person had been pardoned had never occurred. 

However, in the case of R.J.L. v. State of Florida, 887 So.2d 1268 (2004), the Florida Supreme Court determined that "[a] pardon has the effect of removing punishment and disabilities, and restoring civil rights.  ...  A pardon does not eliminate the adjudication of guilt, creating a fiction that the crime never occurred."  R.J.L., 887 So.2d at 1280.  Further the Court held that "A pardon is the equivalent of forgiveness for a crime, it does not declare the pardoned individual innocent of the crime.  While a pardon removes the legal consequences of a crime, it does not remove the historical fact that a conviction occurred; a pardon does not mean that the conviction is gone.  ...  Today, we hold that a pardon does not have the effect of erasing guilt so that a conviction is treated as though it has never occurred."  Id. at 1281. 

In addition, ORC noted that a July 1992 change in Florida law prohibits a person who has been adjudicated guilty of committing any of the acts stemming from the arrest for alleged criminal activity to which the petition to expunge pertains from receiving a Certificate of Eligibility necessary to have criminal records sealed (expunged) by the Court, and hence, from having the underlying fact of the crime sealed or expunged. 

ORC noted that the 2002 pardon granted the appellant forgiveness for the crime of manslaughter for which she was adjudged guilty by the State of Florida.  Because her civil rights had already been restored, and she had served her sentence in full, the legal consequences of the crime were removed before the Governor's pardon was granted in September 2002.  ORC stated that it was their opinion that the appellant realized no tangible benefit from the 2002 pardon.

ORC noted that as the appellant's criminal conviction for manslaughter was in Brevard County in the Fifth District, had the appellant received a full, unconditional pardon, VA could have interpreted the full pardon as forgiving her conviction and rendering it a nullity.  However, the appellant's conditional pardon contained terms that explicitly state that it is conditioned on compliance with Fla. Stat. 943.0585(2).  The ORC stated that to find that the appellant's pardon would have "removed the historical fact that a conviction occurred," would be incongruent.

After carefully considering the entire record in this case, the Board finds that the appellant was implicated in the Veteran's death and it has not been shown that there was a legal justification or excuse or that she was insane at the time of her conduct or that she was otherwise not responsible. The Board must follow state law on this point, and state law, as discussed above, clearly indicates that the conditional pardon received by the appellant did not make her prior conviction a "nullity," and does not affect the Board's conclusion that it is more likely than not that she intentionally and wrongfully caused the death of the Veteran and is, therefore, not entitled to VA death benefits by reason of his death.  38 C.F.R. § 3.11.  The Board does not find the evidence to be so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107.


Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The notice requirements were met in this case by letters sent to the claimant in April and July 2004.  Those letters advised the claimant of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2011).  The July 2004 letter specifically told her to provide any relevant evidence in her possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Since the DIC claim was denied by the RO and is also being denied by the Board, as discussed herein, there is no potential effective date issue that would warrant providing additional notice to the appellant.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not done in this case.  However, the claimant still has the right to VCAA content complying notice and proper subsequent VA process, and that has been done, as discussed above.  Any defect with respect to the timing of the VCAA notice requirement was harmless error.  Although the notice provided to the claimant in 2004 was not given prior to the first adjudication of the claim, the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the claim was readjudicated and an additional SSOC was provided to the appellant in October 2005.  Not only has she been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice. 

The Board also concludes VA's duty to assist has been satisfied.  The claimant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  The Board further notes that the record also already includes expert opinion regarding the circumstances and events surrounding the Veteran's death that is adequately supported by evidence at the scene of the incident, and that there is therefore no need to obtain additional expert opinion in this matter.  To the extent the record reflects that the extent of the expert's experience may have been overstated or inaccurate, the Board does not find that such inaccuracy negates the probative value of this evidence since, as noted previously, the Board otherwise finds that the opinions are adequately supported by evidence at the scene of the incident.  Moreover, the appellant has been aware of the expert testimony for many years now, and while she could have provided an expert opinion of her own, she has apparently chosen not to do so.  In fact, in a May 2012 submission, her attorney stated that the record has been fully developed and there is no more evidence to obtain.  

Thus, the Board finds that VA has satisfied the duty to assist the appellant.  In the circumstances of this case, additional efforts to assist or notify her in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim, as indicated above.


ORDER

Basic eligibility for dependency and indemnity compensation (DIC) benefits is denied.




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


